DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 21-41 are pending in the application.  Claims 1-20 have been canceled.  Claim 41 is new.  Claims 21 and 24 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 1/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,258,321 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 was amended to further require the step of “exerting a force onto a portion of the terminal end of the first filament limb to move the surgical repair construct to a desired location, where the force does not cause the second filament limb to pull out of the first filament limb, the portion of the terminal end being spaced apart from the coaxial region.”  These 
The previously cited Sengun reference discloses that a force is exerted on the terminal end of the first filament to pass the terminal end of the first filament through an opening of the snare (Figures 44-45).  During that step, the force does not cause the second limb to pull of the first limb.  However, the Sengun reference fails to disclose that the portion that the force is exerted on is spaced apart from the coaxial region.
The previously cited references, alone or in combination, fail to disclose or suggest a suture construct and repair method where a force on a terminal end of a first filament limb spaced apart from a coaxial region moves the surgical repair construct to a desired located, without causing the second filament limb to pull out of the first filament limb.  Claims 22-36 are dependent on claim 21, thus are also allowable over the prior art of record.
Claims 37-40 were indicated allowable in the previous Office Action.
Claim 41 recites the subject matter of claim 36 in independent form.  Claim 36 was indicated allowable if rewritten in independent form in the Office Action mailed 4/14/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771